Filed 7/22/16 P. v. Peevy CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064028

v.                                                                       (Super.Ct.No. FWV1303418)

GARRY RONNELL PEEVY,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Jon D. Ferguson,

Judge. Affirmed.

         Sheila Quinlan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Pursuant to a plea agreement, defendant and appellant Garry Ronnell Peevy pled

no contest to second degree robbery (Pen. Code, § 211, count 1)1 and assault by means of

force likely to produce great bodily injury (§ 245, subd. (a)(4), count 2).2 He also

admitted that he had one prior strike conviction (§ 1170.12, subds. (a)-(d), 667,

subds. (b)-(i)) and one prior serious felony conviction (§ 667, subd. (a)(1)), and that he

had served two prior prison terms (§ 667.5, subd. (b)). In accordance with the agreement,

the court sentenced defendant to 19 years in state prison.

       Defendant filed a notice of appeal, challenging the validity of the plea, and a

request for certificate of probable cause, which the court denied. Defendant then filed an

amended notice of appeal, based on the sentence or other matters occurring after the plea.

He also filed a request for judicial notice with regard to documents concerning a prior

conviction in Missouri. We reserved ruling for consideration with the appeal. We now

grant defendant’s request for judicial notice of the court records included in his request

(Exh. D-G & I), but deny the request as to the correspondence documents (Exh. A-C, H).

(Evid. Code, § 452, subd. (d).)

       We further note that defendant filed a petition for writ of habeas corpus, and this

court ordered the habeas petition to be considered together with this appeal for the sole




       1 All further statutory references will be to the Penal Code, unless otherwise
indicated.

       2   The People orally moved to add count 2 at the plea hearing.

                                              2
purpose of determining whether an order to show cause should issue. We will issue a

separate order with regard to the writ petition.

       We affirm the judgment.

                            PROCEDURAL BACKGROUND

       Defendant was charged with and admitted that, on or about October 11, 2013, he

committed the crime of second degree robbery, a felony. (§ 211, count 1.) He also

admitted that he committed the crime of assault by means of force likely to produce great

bodily injury, a felony. (§ 245, subd. (a)(4).)

                                        ANALYSIS

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts, and identifying the following potential arguable issues:

(1) whether defendant’s negotiated plea was constitutionally valid; and (2) whether the

trial court erred in imposing various fines and fees at sentencing. Counsel has also

requested this court to undertake a review of the entire record.

       We offered the defendant an opportunity to file a personal supplemental brief,

which he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                              3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


SLOUGH
                       J.




                                      4